Citation Nr: 1210102	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness (claimed as chronic fatigue syndrome).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for neurogenic bladder as secondary to service-connected lumbar spine disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right shoulder disorder.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tonsillitis.

(The issues of entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected lumbar spine disorder; entitlement to an effective date earlier than November 23, 1993, for grant of service connection for posttraumatic headaches; and, entitlement to an initial rating higher than 10 percent for headaches for the period prior to May 7, 2009, and higher than 30 percent for the period beginning on May 7, 2009, will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980, March to August 1985, and January to August 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  An October 2006 rating decision denied service connection for chronic fatigue syndrome, GERD, neurogenic bladder, and PTSD.  A July 2007 rating decision determined, in pertinent part, new and material evidence was not received to reopen claims of service connection for right shoulder disorder and tonsillitis.  The Veteran perfected separate appeals of those determinations.

The Veteran indicated on his April and August 2008 substantive appeals that he desired a Travel Board hearing at the local RO.  An October 2011 RO generated VA Form 21-0820 (Report of General Information) reflects that, during a telephone conversation with the Veteran about receipt of an October 2011 supplemental statement of the case (SSOC) and the appeal process, the Veteran advised he no longer wanted a Travel Board hearing but wanted his appeals certified to the Board as soon as possible.  Thus, the hearing requests are withdrawn.  See 38 C.F.R. § 20.702 (2011).

An August 2003 rating decision awarded a total disability evaluation on the basis of individual unamployability, effective in August 2002, and the Veteran timely appealed the decision in September 2003 (both documents in Volume 3 of claims file).  An SOC was issued in June 2006 (Volume 4 of claims file).  There is no documentation in the claims file to indicate the Veteran submitted a substantive appeal in response to the June 2006 SOC.  Hence, the issue of an earlier effective date for the award of a TDIU is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 19.32, 20.200 (2011). 

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The representative has not received copies of SOCs, SSOCs, or other pertinent documents regarding the claims in issue of this case.  The power of attorney has been in effect since 2000.  The RO has been recognizing a private attorney as the representative, but the power of attorney from that attorney specifically limits representation to other issues.  It is a basic tenet of Veterans law that an appellant has a right to full representation in all stages of the appeal.  See 38 C.F.R. § 20.600 (2011).  After allowing the representative to review all necessary documents regarding the appeal, the RO must allow the representative to submit any argument on appeal and reconsider its determinations.   

The October 2006 rating decision (Volume 4 of claims file) reflects that the RO determined the Veteran was not diagnosed with or under treatment for a neurogenic bladder.  The Veteran's VA outpatient records, however, consistently list a neurogenic bladder among the Veteran's diagnosed problems.  Further, a May 2006 entry appears to note a March 2006 cystography revealed a neurogenic bladder.  The October 2006 rating decision also contains a medical discourse on a neurogenic bladder, but the Board's review of the claims file reveals no VA examination of the Veteran to determine the nature and etiology of this disability.  The Board finds the Veteran is entitled to an examination to determine if his neurogenic bladder is causally related to his service-connected lumbar spine disorder.  38 C.F.R. § 3.159(c)(4).  A January 2010 outpatient entry notes the Veteran is treated by a non-VA physician for the disorder.

VA outpatient records note the Veteran's diagnosis of GERD.  The Veteran was not afforded a VA examination prior to the denial of his claim.  His written submissions include an undated excerpt from his VA outpatient records (Volume 5 of claims file) that notes an exacerbation of his GERD, probably secondary to the ingestion of Indocin.  The Veteran is prescribed Indocin for treatment of his lumbar spine pain.  Hence, he should be afforded a VA examination.

The Veteran's several submissions related to his claim of entitlement to service connection for chronic fatigue syndrome note complaints of chronic pain and fatigue.  The Veteran's outpatient records note those complaints as well as a diagnosis of fibromyalgia.  The Veteran served in the Persian Gulf War Theater during his last tour of active service.  In light of these facts, the Veteran should be examined to determine if he meets the criteria for an undiagnosed illness.  See 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a neurogenic bladder disorder, GERD, and/or chronic fatigue, since the appeal was certified to the Board.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, schedule the Veteran for an examination by a neurosurgeon or other appropriate physician.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to determine if the Veteran has a currently diagnosed neurogenic bladder disorder.  If so, please opine whether there is at least a 50-percent probability that the Veteran's currently diagnosed neurogenic bladder is causally related to his service-connected lumbar spine disability.  If not, the examiner is asked to determine whether the neurogenic bladder increased in severity due to the service-connected lumbar spine disability.  If so, the examiner is asked to specify the permanent, measurable increase in severity of neurogenic bladder that is due to the service-connected lumbar spine disability.  

3.  After the above is complete, schedule the Veteran for an examination by a physician to determine whether the currently diagnosed GERD is due to the Veteran's lumbar spine or other service-connected disability, including the medication prescribed for the lumbar spine disability.  If not, the examiner is asked to determine whether the GERD increased in severity due to the service-connected lumbar spine disability, medication taken for the lumbar spine disability or other service-connected disability.  If so, the examiner is asked to specify the permanent, measurable increase in severity of GERD that is due to the service-connected lumbar spine disability.  .

4.  After the above is complete, schedule the Veteran for an examination by a physician to determine if the Veteran meets the VA criteria for diagnosis of an undiagnosed illness, including chronic fatigue syndrome and/or fibromyalgia.  A full rationale and explanation should be given for any opinion rendered.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The representative should also be forwarded any other information needed to present an appellate argument.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


